Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This office action is based on the applications’ amendments filed on 03/25/2022, which claims 1-30 have been presented for examination. 

Continued Examination Under 37 CFR 1.114
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Status of Claims
3.	Applicant’s amendment dated March 25th, 2022 responding to the Office Action January 28th, 2022 provided in the rejection of claims 1-30.
4.	Claims 1, 27 and 30 have been amended.
5.	Claims 1-30 are pending in the application, of which claims 1, 27 and 29 are in independent form and which have been fully considered by the examiner. 
6.	Claims 5 and 6 are objected to.

			Response to Amendments
6. (A) Regarding abstract objection:  Abstract objection raised in the previous office action is withdrawn in view of applicant’s amendment.
(B) Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Johannsen et al. (US Pub. No. 2019/0384659 A1).

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 03/25/2022 and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

			Examiner Notes
8.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 7-9, 11, 13-14, 16-18, 20-21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanmaya Mahapatra (High-level Graphical Programming for Big Data Applications, 2019 –art of record -- herein after Mahapatra) in view of Pal et al. (US Pub. No. 2018/0089324 –art of record -- herein after Pal) and in view of Johannsen et al. (US Pub. No. 2019/0384659 A1 –new art made of record -- herein after Johannsen).

Regarding claim 1. 
Mahapatra discloses 
A method comprising: 
providing a graphical interface enabling a user to program operation of an iterative publish-subscribe-based message processing system via both a graphical programming interface and a textual programming interface (event-based styles rely on publish-subscribe model for attaining tighter synchronisation between various components – See page 33. Figure 4.1: Graphical user interface of aFlux – See page 53, textual panel and graphical programming interface maskups, message passing between actors – See page 54.  Flink iterates over each dataset based on event, filters, groups, applies transformation and sends for output while in Spark events are already grouped by time hence directly proceeds to application of filtering, transformation and finally send to output – See page 154), and wherein the graphical programming interface enables the user to program operation of the message processing system by arranging a set of nodes within the graphical programming interface (the ‘PreparePipeline’ component accepts incoming connections and arranges them in a specific order as specified by the end-user – See page 110; internal model representation of use case spark flow… arrange a set of nodes – See Fig. 5.27-5.30) and visually interconnecting the set of nodes to form the processing pipeline (visually interconnecting nodes to form in the processing prepare pipeline – See Fig. 5.27-5.31); 
obtaining input to the graphical programming interface that specifies one or more nodes (every component dragged on to the canvas and selected, its ‘user-configurable’ properties are displayed on the right-hand side panel where the user can configure them. When the user connects two components, a state change is observed on the front-end and the system captures the flux present in the canvas, i.e. the entire set of components connected together with their ‘user-configurable’ properties – See page 58) and [interconnections between those nodes to form the processing pipeline]; 
obtaining, via the textual programming interface, a modified query that represents a modification to the textual query (The Spark SQL engine is responsible for running the streaming query incrementally and continuously updating the result as new streaming data arrive – See page 80); and 
programming the iterative publish-subscribe-based message processing system to implement the processing pipeline as represented by the modified query (All the components available in the system are listed on the left-hand panel from where they are dragged to the canvas and connected to describe the control-flow of the flux. For every component dragged on to the canvas and selected, its ‘user-configurable’ properties are displayed on the right-hand side panel where the user can configure them. When the user connects two components, a state change is observed on the front-end and the system captures the flux present in the canvas, i.e. the entire set of components connected together with their ‘user-configurable’ properties – See page 58).
Mahapatra does not disclose
wherein the textual programming interface enables the user to author a query, within a query language, to define a processing pipeline designating handling of messages on the message processing system.
Pal discloses
wherein the textual programming interface (Figs. 5C, 7A-7B and 17D) enables the user to author a query (a user who provides a query can indicate that one or more other users are authorized to access particular requested datasets.  In this way, the other users can utilize the stored datasets, thus reducing latency associated with their queries – See paragraph [626]), within a query language, to define a processing pipeline designating handling of messages on the message processing system (The query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets.  For example, a user who causes a dataset to be stored in the query acceleration data store 3308 (e.g., based on a provided query) can be indicated as being authorized (e.g., in an access control list associated with the dataset) – See paragraphs [0477, 0482, 0747, and 0874]).
Pal also discloses
an iterative publish-subscribe-based message processing system (the ingested data buffer 4802 operates according to a publish-subscribe ("pub-sub") messaging model.  For example, each data source 202 may be represented as one or more "topics" within a pub-sub model, and new information at the data source may be represented as a "message" within the pub-sub model – See paragraph [0861]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pal’s teaching into Mahapatra’s invention because incorporating Pal’s teaching would enhance Mahapatra to enable to indicate that one or more other users are authorized to access particular requested datasets.  In this way, the other users can utilize the stored datasets, thus reducing latency associated with their queries as suggested by Pal (paragraph [0626]).
Mahapata and Pal do not disclose 
in response to selection of an input requesting display of the textual programming interface, converting the processing pipeline formed via interaction with the graphical programming interface into a textual query representing the processing pipeline in the query language and displaying the query within the textual programming interface; 
Johannsen discloses 
in response to selection of an input requesting display of the textual programming interface (The master node may generate a user interface for displaying, at the client, the trace messages – See Abstract), converting the processing pipeline formed via interaction with the graphical programming interface into a textual query in the query language (big data may require big data processing applications having advanced capabilities specifically tailored for the ingestion, cleansing, storage, analysis, sharing, transformation, and/or visualization of exceptionally voluminous and/or complex data sets – See paragraph [0002]) and displaying the query within the textual programming interface (responding to the request by at least subscribing to a first trace stream published by the first worker node, the first trace stream including the one or more trace messages output by the first worker node; and generating a user interface for displaying, at the client, the one or more trace messages included in the first trace stream published by the first worker node… and generating a user interface for displaying, at the client, the one or more trace messages included in the first trace stream published by the first worker node – See paragraph [0003] and Fig. 4); 
Johannsen also discloses
obtaining, via the textual programming interface, a modified query that represents a modification to the textual query (the default operator node may be customized by adding additional configuration parameters to the default operator node. To further illustrate, Table 2 below depicts examples of configuration parameters and values associated with various operator nodes in a data processing pipeline for performing text analysis. The publisher streams trace messages that contain information text, mostly for echoing what has been performed in the tool – See paragraphs [0032 and 0054]); and programming the iterative publish-subscribe-based message processing system to implement the processing pipeline as represented by the modified query (select the operator node 300 in order to add the operator node 300 to a graph representative of a data processing pipeline. The client 140 may further select the operator node 300 in order to customize the operator node 300 including by, for example, modifying one or more existing configuration parameters of the operator node 300 and/or adding additional configuration parameters to the operator node 300 – See paragraphs [0029-0034]; a request to receive one or more trace messages output by a worker node executing at least a portion of a data processing pipeline that includes a sequence data processing operations performed on data stored in a database. In some example embodiments, a data processing pipeline, which may include a sequence of data processing operations performed on data stored in the database 120, may be executed by the distributed cluster 160. The data processing pipeline may correspond to the graph– See paragraphs [0055-0056]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapata’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapata and Pal to enable to receive messages/text output by one or more nodes publishing the stream as suggested by Johannsen (paragraph [0059]).

Regarding claim 2, the method of Claim 1 
Mahapatra discloses
further comprising storing the input to the graphical programming interface as a graph data structure representation of the processing pipeline (The translator has three basic components: a graphical parser, an actor system and a codegenerator. It takes as input the aggregated information of the user-defined graphical flow (i.e. graphical components, the flow structure and the user-defined properties) and its output is a packaged and runnable Flink job – See page 137).

Regarding claim 3, the method of Claim 1 
Mahapatra discloses
further comprising storing the input to the graphical programming interface as a graph data structure representation of the processing pipeline, wherein the graph data structure representation is stored as a JavaScript Object Notation (JSON) object (Streams of data read from external sources such as files, for example, is mapped into Java/Python objects which is inefficient for structured and semi-structured data as they are present in different file formats such as ‘CSV’, ‘JSON’ etc. – See page 23).

Regarding claim 4, the method of Claim 1 
Johannsen discloses
further comprising storing the input to the graphical programming interface as a graph data structure representation of the processing pipeline (the data processing pipeline may be associated with a graph representative of the data processing pipeline. The graph may include a plurality of nodes corresponding to the sequence of data processing operations. The graph may further include one or more edges indicating a flow of data between consecutive data processing operations. At least the portion of the data processing pipeline may be executed based at least on the graph – See paragraphs [0009, 0021, 0024, 0026 and 0029]), wherein converting the processing pipeline formed -2-Application No.: 16/864054 Filing Date:April 30, 2020 via interaction with the graphical programming interface into the textual query in the query language comprises converting the graph data structure representation of the processing pipeline into the textual query (the first master node 170A may receive, from the client 140, a request to receive one or more trace messages output by a worker node executing at least a portion of a data processing pipeline that includes a sequence data processing operations performed on data stored in a database. In some example embodiments, a data processing pipeline, which may include a sequence of data processing operations performed on data stored in the database 120, may be executed by the distributed cluster– See paragraph [0056]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapata’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapata and Pal to enable to interact with pipeline to generate one or more data processing pipelines as suggested by Johannsen (paragraph [0024]).

Regarding claim 7, the method of Claim 1 
Johannsen discloses
further comprising displaying in the graphical interface: a graph data structure representation of the processing pipeline as represented by the modified query (At least some of the selection of default operator nodes provided by the graph editor 112 may be customized by the client 140. For instance, the client 140 may customize a default operator node by modifying a predefined configuration parameter of the default operator node, for example, by changing a value associated with the predefined configuration parameter to a value specified by the client 140. Alternatively and/or additionally, the default operator node may be customized by adding additional configuration parameters to the default operator node. To further illustrate, Table 2 below depicts examples of configuration parameters and values associated with various operator nodes in a data processing pipeline for performing text analysis– See paragraphs [0032 and 0033]); and 
one or more inputs enabling visual modification of the graph data structure representation of the processing pipeline as represented by the modified query (customize an operator node added to and displayed in the graph editing pane– See paragraphs [0029-0031]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s  and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to add or remove operator nodes from graph editing panel as suggested by Johannsen (paragraphs [0029-0031]).

Regarding claim 8, the method of Claim 1 
Johannsen discloses 
further comprising displaying in the graphical interface: 
a graph data structure representation of the processing pipeline as represented by the modified query (At least some of the selection of default operator nodes provided by the graph editor 112 may be customized by the client 140. For instance, the client 140 may customize a default operator node by modifying a predefined configuration parameter of the default operator node, for example, by changing a value associated with the predefined configuration parameter to a value specified by the client 140. Alternatively and/or additionally, the default operator node may be customized by adding additional configuration parameters to the default operator node. To further illustrate, Table 2 below depicts examples of configuration parameters and values associated with various operator nodes in a data processing pipeline for performing text analysis– See paragraphs [0032 and 0033]); and 
one or more inputs enabling visual modification of the graph data structure representation of the processing pipeline as represented by the modified query (customize an operator node added to and displayed in the graph editing pane– See paragraphs [0029-0031]); 
wherein the one or more inputs comprise an input selectable to cause at least one node to be added on an interconnection between two existing nodes of the graph data structure (the first input port 310A, the second input port 310B, and/or the third input port 310C of the operator node 300 may interconnected to the output ports of the other operator node if the ports are associated with compatible types. Similarly, the first output port 320A and/or the second output port 320B may be interconnected to the input ports of the other operator node if the ports are associated with compatible type– See paragraphs [0034-0039]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s  and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to interconnect one or more directed edges as suggested by Johannsen (paragraphs [0035-0039]).

Regarding claim 9, the method of Claim 1 
Johannsen discloses
further comprising displaying in the graphical interface: 
a graph data structure representation of the processing pipeline as represented by the modified query (At least some of the selection of default operator nodes provided by the graph editor 112 may be customized by the client 140. For instance, the client 140 may customize a default operator node by modifying a predefined configuration parameter of the default operator node, for example, by changing a value associated with the predefined configuration parameter to a value specified by the client 140. Alternatively and/or additionally, the default operator node may be customized by adding additional configuration parameters to the default operator node. To further illustrate, Table 2 below depicts examples of configuration parameters and values associated with various operator nodes in a data processing pipeline for performing text analysis– See paragraphs [0032 and 0033]); and 
one or more inputs enabling visual modification of the graph data structure representation of the processing pipeline as represented by the modified query (customize an operator node added to and displayed in the graph editing pane– See paragraphs [0029-0031]); 
wherein the one or more inputs comprise an input selectable to cause at least one interconnection between two existing nodes of the graph data structure to be split into two interconnections (It should be appreciated that the n quantity of master nodes including the first master node 170A and/or the second master node 170B may implement the pipeline engine 110– See paragraphs [0042-0043]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to logically distinct from the nodes as suggested by Johannsen (paragraphs [0042-0044]).

Regarding claim 11, the method of Claim 1, 
Mahapatra discloses
wherein programming the iterative publish-subscribe-based message processing system to implement the processing pipeline as represented by the modified query comprises converting the modified query into an Abstract Syntax Tree (AST) data structure (The actor model abstraction makes each actor independent, and the only way to interact with the rest is by means of exchanging messages.  Actors communicate using a data structure that has been explicitly defined for making the translation, using a tree-like structure that makes appending new nodes extremely easy – See pages 137, 141 and 142).

Regarding claim 13, the method of Claim 1, 
Mahapatra discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to a data source and a second node corresponding to an output destination for data processed by the processing pipeline (The execution of a graph typically begins from the node which loads the data and pipes it into the pathway after processing it. These nodes are also called as ‘source nodes’ – See pages 35, 60, 94 and Fig. 5.8).

Regarding claim 14, the method of Claim 1, 
Mahapatra discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to a data source (input data source – See Fig. 5.8), a second node corresponding to an output destination for data processed by the processing pipeline (output – See Fig. 5.8), and a third node corresponding to a transformation of data processed by the processing pipeline (transform 1 and transform 2 – See Fig. 5.8), wherein the third node is interposed between the first and second nodes within the processing pipeline (The approach used to model a Flink pipeline relies on three aspects, i.e. load data from data source, transform data and finally publish the result via a data sink – See page 141).

Regarding claim 16, the method of Claim 1,
Johannsen discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to a streaming data source (the request by at least subscribing to a first trace stream published by the first worker node– See paragraphs [0003-0007]), and wherein programming the iterative publish-subscribe-based message processing system to implement the processing pipeline as represented by the modified query causes the iterative publish-subscribe-based message processing system to process data objects via the processing pipeline as they become available at the streaming data source (The first master node may coordinate the execution of the data processing pipeline by the first worker node and the second worker node.  The first master node may subscribe to the trace stream published by the first worker node but not a second trace stream published by the second worker node.  The subscription may be based at least on the client requesting to receive trace messages output by first worker node but not trace messages output by the second worker node. – See paragraph [0004]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra to Pal enable to generating a user interface for displaying the one or more trace messages included in the trace stream published by the node as suggested by Johannsen (paragraph [0003]).


Regarding claim 17, the method of Claim 1, 
Mahapatra discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to a data source providing raw machine data for processing (This paradigm treats input streams as raw events and produces output streams as inferred events, i.e. uses patterns to detect and gather insights – See page 41, 162, 164 and 168).

Regarding claim 18, the method of Claim 1, 
Mahapatra discloses
wherein generating the query representing the processing pipeline comprises applying error checking to a graph representing the one or more nodes and interconnections between those nodes to ensure that the graph can be converted into the query (6.4.2 Validation; some graphical flows may result in source code that either cannot be compiled or yields runtime errors. We have provided support on tool-level for handling the type of errors that occur because of data dependencies in a flow, during its specification – See page 137).

Regarding claim 20, the method of Claim 1 
 Mahapatra discloses
further comprising applying error checking to the modified query, wherein applying the error checking comprises validating a syntax of the modified query (QryGraph [138] is a web-based tool which allows the user to create graphical Pig queries in the form of a flow along with simultaneous syntax checking – See pages 42—43).

Regarding claim 21, the method of Claim 1 further comprising, 
Johannsen discloses
after receiving specification of at least one node in the one or more nodes, causing output of information regarding options for additional nodes to add to the one or more nodes (the first operator node 360A, the second operator node 360B, the third operator node 360C, the fourth operator node 360D, and/or the fifth operator node 360E may be interconnected via one or more directed edges, each of which indicating a flow of data to and/or from the individual operator nodes– See paragraphs [0037-0039]), wherein the options for the additional nodes are identified based on compatibility with the at least one node (the first operator node 360A may be interconnected with the fourth operator node 360D if the output port on the first operator node 360A and the input port on the fourth operator node 360D are associated with compatible types – See paragraphs [0037-0039]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to operate node associated with compatible types as suggested by Johannsen (paragraphs [0037-0039]).

Regarding claim 23, the method of Claim 1, 
Johannsen discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to a data source, and wherein the method further comprises, after receiving specification of at least one node in the one or more nodes, causing output of information regarding options for additional nodes to add to the one or more nodes (the client 140 may select, for example, via the user interface 150, one or more default operator nodes to add to a graph that is representative of a data processing pipeline…-- See paragraphs [0029-0030 and 0032-0033]), wherein the options for the additional nodes are identified based on historical data obtained from the data source (the client 140 may customize a default operator node by modifying a predefined configuration parameter of the default operator node, for example, by changing a value associated with the predefined configuration parameter to a value specified by the client 140.  Alternatively and/or additionally, the default operator node may be customized by adding additional configuration parameters to the default operator node – See paragraphs [0030-0032]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to modify predefined configuration parameters and/or adding additional configuration parameters as suggested by Johannsen (paragraph [0024]).

Regarding claim 24, the method of Claim 1, 
Johannsen discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to an output destination, and wherein the method further comprises, after receiving specification of at least one node in the one or more nodes, causing output of information regarding options for additional nodes to add to the one or more nodes (commands for editing the graph displayed in the graph editing pane 220 may be selected via the editing toolbar 230.  For example, the client 140 may customize an operator node added to and displayed in the graph editing pane 220 by selecting, from the editing toolbar 230, a command to customize the configurations of the operator node – See paragraphs [0022, 0029-0030 and 0032-0033]), wherein the options for the additional nodes are identified based on historical data written to the output destination (trace messages output during the execution of the data processing pipeline may be displayed, at the client 140, under the trace tab 245C of the user interface 150…Alternatively and/or additionally, the default operator node may be customized by adding additional configuration parameters to the default operator node – See paragraphs [0030-0032]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to modify predefined configuration parameters and/or adding additional configuration parameters as suggested by Johannsen (paragraph [0024]).

Regarding claim 25, the method of Claim 1, 
Pal discloses
wherein the one or more nodes of the processing pipeline include at least a first node corresponding to an output destination (a visual representation of an example manner in which a pipelined command language or query operates – See paragraph [0017] and Fig. 6B), wherein the output destination is a data intake and query system (provide time-ordered partial search results to data intake and query system; a method performed by a data intake and query system of a DFS system to obtain time-ordered search results according to some embodiments of the present disclosure – See paragraph [0034] and Fig. 22).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pal’s teaching into Mahapatra’s invention because incorporating Pal’s teaching would enhance Mahapatra to enable to dynamically allocate partitions operating on worker nodes to retrieve and intake messages from the message queues into a phased search process as suggested by Pal (Abstract).

Regarding claim 26, the method of claim 1 
Johannsen discloses
further comprising presenting a plurality of pre-defined templates for the one or more nodes and interconnections between those nodes, and wherein the input comprises selection of a template from the plurality of pre-defined templates (the data processing pipeline engine may provide a plurality of default operator nodes, each of which having one or more predefined configuration parameters.  At least some of the plurality of operator nodes may be customized, for example, by modifying predefined configuration parameters and/or adding additional configuration parameters – See paragraphs [0024, 0032-0033] and Table 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s  inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to modify predefined configuration parameters and/or adding additional configuration parameters as suggested by Johannsen (paragraph [0024]).

Regarding claim 27. 
Mahapatra and Pal and Johannsen disclose
A system (big data processing systems – See page 14 – Mahapatra) comprising: 
a data store including computer-executable instructions (storage engine – See pages 14-15 – Mahapatra); and 
a processor in communication with the data store and configured to execute the computer-executable instructions (processors – See page 28 -- Mahapatra) to: 
Regarding claim 27, recites the same limitations as rejected claim 1 above.

Regarding claim 28, the system of Claim 27, 
Johannsen discloses 
wherein the processor is further configured to execute the computer-executable instructions to store the input to the graphical programming interface as a graph data structure representation of the processing pipeline (the n quantity of master nodes including the first master node 170A and/or the second master node 170B may implement the pipeline engine 110, paragraphs [0038-0044]) and to convert the processing pipeline form via interaction with the programming interface into the textual query in the query language at least partly by converting the graph data structure representation of the processing pipeline into the textual query (a request to receive one or more trace messages output by a worker node executing at least a portion of a data processing pipeline that includes a sequence data processing operations performed on data stored in a database– See paragraphs [0003-0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Johannsen’s teaching into Mahapatra’s and Pal’s inventions because incorporating Johannsen’s teaching would enhance Mahapatra and Pal to enable to execute a portion of the data processing pipeline based on at least on the graph as suggested by Johannsen (paragraphs [0003-0009]).

Regarding claim 29. 
Mahapatra and Pal and Johannsen disclose
Non-transitory computer-readable media comprising computer-executable instructions that, when executed by a computing system, cause the computing system to: 
Regarding claim 29, recites the same limitations as rejected claim 1 above.
Regarding claim 30, recites the same limitations as rejected claim 28 above.

11.	Claims 10 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatran and Pal and Johannsen as applied to claim 1 above, and further in view of Chen et al. (US Pub. No. 2021/0034615 A1 – art of record --herein after Chen).

Regarding claim 10, the method of Claim 1 further comprising: 
Chen discloses
converting modified query into a graph data structure representation of the processing pipeline as represented by the modified query (the functional graph traversal language (such as Gremlin) 410 is firstly translated into the state in FSM 920 – See paragraph [0074-0076]); and 
displaying the graph data structure representation of the processing pipeline as represented by the modified query in the graphical interface (obtaining a first query in a functional graph traversal language, where the first query involves a directed edge describing neighboring relation between vertices in a graph; and translating the first query to a second query in an extended structured query language (SQL), where the second query includes clauses describing the directed edge – See paragraph [0095]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Mahapatra’s and Pal’s and Johannsen’s inventions because incorporating Chen’s teaching would enhance Mahapatra and Pal and Johannsen to enable to determine the function output such that transition functions of vertex and edge state as suggested by Chen (paragraph [0076]).

Regarding claim 12, the method of Claim 1 
Chen discloses
further comprising: 
converting modified query into a graph data structure representation of the processing pipeline as represented by the modified query (the functional graph traversal language (such as Gremlin) 410 is firstly translated into the state in FSM 920 – See paragraph [0074-0076]); and 
displaying the graph data structure representation of the processing pipeline as represented by the modified query in the graphical interface (FIG. 3 only illustrates a portion of the graph database 300, and the graph database may further include a plurality of other nodes, edges and properties – See paragraphs [0038-0040]); 
wherein converting modified query into the graph data structure representation of the processing pipeline as represented by the modified query (FIG. 4 shows a schematic diagram 400 for optimizing queries in functional graph traversal language according to embodiments of the present disclosure – See paragraph [0041-0042]) comprises: 
converting the modified query into an Abstract Syntax Tree (AST) data structure (the source language queries 180 and 185 in Gremlin are translated to the same target language query 190 of the extended SQL 420 by means of the translating module 125 according to embodiments of the present disclosure, so as to exploit SQL syntax/semantics to explicitly represent semantic equivalence in graphs– See paragraph [0047]); and 
converting the AST data structure into the graph data structure representation of the processing pipeline as represented by the modified query (the source language queries 180 and 185 in Gremlin are translated to the same target language query 190 of the extended SQL 420 by means of the translating module 125 according to embodiments of the present disclosure, so as to exploit SQL syntax/semantics to explicitly represent semantic equivalence in graphs, thereby optimizing source language query – See paragraph [0047]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Mahapatra’s and Pal’s and Johannsen’s inventions because incorporating Chen’s teaching would enhance Mahapatra and Pal and Johannsen to enable to optimizes the query and produces execution operators to generate results as suggested by Chen (paragraph [0047]).

12.	Claims 15 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatran and Pal and Johannsen as applied to claim 1 above, and further in view of Fletcher et al. (US Pub. No. 2017/0046374 A1 –art of record -- herein after Fletcher).

Regarding claim 15, the method of Claim 1 further comprising: 
Fletcher discloses 
prior to programming the iterative publish-subscribe-based message processing system to implement the processing pipeline as represented by the modified query, receiving a request to preview the processing pipeline (Training data preview 34644 may also provide an indicator (e.g., in the form of an image or text) as to when the training data should be available.  For example, the indicator may be a textual message that indicates a date and time when the training data is expected to be available – See paragraph [08999]); and 
programming the iterative publish-subscribe-based message processing system to implement a preview of the processing pipeline as represented by the modified query, the preview instructing the iterative publish-subscribe-based message processing system to implement operations of the processing pipeline without transmitting data to an external system (the discovered services, entities, and their associations, are reflected in service and entity definition information that controls service monitoring system operation.  In one aspect, one or more user interfaces may be implemented to establish discovery parameters, provide previews of results, interject user modifications to automated process results, and report outcomes – See paragraphs [0290, 0609, 0623-0624]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fetcher’s teaching into Mahapatra’s and Pal’s and Johannsen’s inventions because incorporating Fetcher’s teaching would enhance Mahapatra and Pal and Johannsen to enable to display preview information which can present execution of all of the rules for the service as suggested by Fletcher (paragraph [0624]).

Regarding claim 22, the method of Claim 1 further comprising, 
Fletcher discloses 
after receiving specification of at least one node in the one or more nodes, causing output of information regarding options for additional nodes to add to the one or more nodes (For example, the first display component may update the first service node to remove the focus visual attribute and may update the second service node to add the focus visual attribute.  In another example, transitioning the in-focus service node identification may involve repositioning the service nodes and adding or removing service nodes – See paragraph [1584]), wherein the options for the additional nodes are identified by using a trained machine learning model to analyze nodes currently in the pipeline and output a recommendation for at least one additional node (training data/training phase – See paragraphs [0950, 0960]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fletcher’s teaching into Mahapatra’s and Pal’s and Johannsen’s inventions because incorporating Fetcher’s teaching would enhance Mahapatra and Pal and Johannsen to enable collection, analysis or organization of data or training data by measurements as suggested by Fetcher (paragraph [0883]).

13.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatran and Pal and Johannsen as applied to claim 1 above, and further in view of Stanfill et al. (US Pub. No. 2016/0062736 A1 – art of record --herein after Stanfill).

Regarding claim 19, the method of Claim 1, 
Stanfill discloses 
wherein generating the query representing the processing pipeline comprises applying error checking to a graph representing the one or more nodes and interconnections between those nodes to ensure that the graph can be converted into the query, wherein applying the error checking comprises determining that the graph does not include loops (Set of all nodes with no incoming edges while S is non-empty do remove a node n from S add n to tail of L for each node m with an edge e from n to m do remove edge e from the graph if m has no other incoming edges then insert m into S if graph has edges then return error (graph has at least one cycle) else return L (a topologically sorted order) – See paragraph [0146]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Stanfill’s teaching into Mahapatra’s and Pal’s and Johannsen’s inventions because incorporating Stanfill’s teaching would enhance Mahapatra and Pal and Johannsen to enable prevent the graphs to have cycles and therefore must be a directed acyclic graph as suggested by Stanfill (paragraph [0065]).

Allowable Subject Matter
15.	Claims 5 and 6 and are objected to as being depend upon independent claim, would be allowable if rewritten in independent form of all independent claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. (US Pub. No. 2020/0293920 A1) discloses the system has a pipeline construction module that allows a user to construct a streaming analytic workflow using modular building blocks, each of which represents either an environmental orchestration stage or a data processing stage of a streaming analytic workflow, and has a pipeline processing module that receives a data stream and constructs a directed computational graph by processing the data stream through the streaming analytic workflow. The directed computational graph is used to analyze the data stream – See Abstract and specification for more details.
Yu et al. (US Pub. No. 20160286013 A1) discloses managing stream metadata during high volume real-time data streams, are presented. In example embodiments, the method may include transmitting an initial data packet comprising metadata to subscribers at the beginning of a communication session – See Abstract and specification for more details.
Can et al. (US Pub. No. 2017/0371856 A1) discloses the interpreted user-generated textual instruction areas can retrieve a data set specified in the textual blocks, parse and execute the textual instructions to transform, filter, or manipulate the data set.  The resulting data set is rendered according to the data type, default settings, or preconfigured preferences into a table, map, JSON, or other view – See Abstract.
Avadhanula et al. (US Pub. No. 2014/0359569 A1) discloses data visualizations may refer to various techniques used to communicate data or information by encoding it as visual objects (e.g., points, lines, bars, etc.) contained in graphics. Typically, a data visualization includes information that has been abstracted in some schematic form, and may include attributes or variables for the units of information – See paragraph [0002]).
Echeverria (US Patent No. 10761813 B1) discloses methods are described for graphical user interfaces that enable users to graphically design nodes and interconnections of pipelines for preprocessing data later ingested into an indexing system. The preprocessing can include receiving messages published to a first publish-subscribe messaging system, the messages containing raw machine data generated by one or more components in an information technology environment, performing one or more processing operations on at least some of the messages to generate preprocessed messages, republishing the preprocessed messages to a second publish-subscribe messaging system, and providing to the indexing system, a subset of the messages from the second publish-subscribe messaging system. Nodes in the pipeline can specify the preprocessing operations, and interconnections in the pipeline can represent data flow through the nodes of the pipeline – See Abstract and specification for more details 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192